Citation Nr: 0532749	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Columbia, 
South Carolina that determined that new and material evidence 
had not been received to reopen a claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In an unappealed July 2001 decision, the RO denied 
service connection for a psychiatric disorder.  That decision 
then became final.

2.  Evidence received since the July 2001 decision includes 
some evidence which was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
which relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

As will be shown below, the decision in this case is fully 
favorable with respect to the application to reopen a claim 
for service connection for a psychiatric disorder; therefore, 
no further discussion regarding VCAA compliance is necessary. 

Analysis

New and Material Evidence

In a May 2003 statement of the case, the RO determined that 
new and material evidence was received to reopen the claim 
for service connection for a psychiatric disorder, and denied 
the claim on the merits.  

Although the RO determined that new and material evidence was 
presented to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In the present case, a claim for service connection for a 
psychiatric disorder was previously denied by the RO in a 
July 2001 rating decision.  The veteran was notified of this 
decision in July 2001 and he did not appeal.  Hence, the July 
2001 RO decision became final, and the claim may only be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156(a) (2005).

When the RO denied the claim for service connection for a 
psychiatric disorder in July 2001, it considered the 
veteran's service medical records from his period of active 
duty from September 1979 to September 1982.  Service medical 
records reflect that the veteran's psychiatric system was 
listed as normal on entrance medical examination in September 
1979.  In a September 1979 report of medical history, the 
veteran denied a history of nervous trouble, depression, or 
excessive worry.  

An August 1982 consultation request reflects that the veteran 
said he wanted to get out of the Navy, and complained of 
multiple problems including homosexuality, drugs, dealing 
with the Navy, and the upcoming separation of his parents.  
The provisional diagnosis was an immature personality.  A 
psychiatric consultation report reflects that the veteran 
complained of difficulties in dealing with the Navy, and felt 
that his living and working conditions were not sanitary.  He 
also complained of job pressures, and said he had a mild 
illusion as if "mom's" were present.  He said he had 
experimented with drugs but was not currently using them.  
The diagnostic impression was vocational maladjustment, and 
traits of an immature, schizotypal personality.  The examiner 
opined that the veteran was unsuitable for military service.  
He found no evidence of frank psychosis, debilitating 
neurosis, or organicity.  His thought processes gave evidence 
for mild schizotypal mentation but were considered within 
tolerable limits.

The veteran's psychiatric system was listed as normal on 
separation medical examination in September 1982.  In a 
September 1982 report of medical history, the veteran denied 
a history of nervous trouble, depression, or excessive worry.

At the time of the July 2001 rating decision, the RO also 
considered post-service medical records dated from 1992 to 
2001 reflecting treatment for multiple psychiatric disorders, 
including bipolar disorder, alcohol dependence, and 
adjustment disorder with depressed mood.

At the time of the July 2001 rating decision, there was no 
medical evidence linking any current psychiatric disorder 
with military service.

Additional evidence submitted since the July 2001 decision 
includes a January 2003 VA mental hygiene outpatient note.  
This note reflects that a VA psychiatrist diagnosed bipolar 
disorder, polysubstance abuse, and antisocial personality 
disorder, and that he opined that the veteran's psychiatric 
disorders were related to military service.  This record is 
both new and material, as it was not previously on file, and 
as it links the veteran's current psychiatric disorder with 
service and thus raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

The Board therefore finds that the previously denied claim 
for service connection for a psychiatric disorder has been 
reopened by new and material evidence, and thus the claim 
must be reviewed on a de novo basis.  Manio, supra.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.

REMAND

Service Connection for a Psychiatric Disorder 

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

The Board notes that the veteran underwent a VA examination 
by a board of two doctors (a psychiatrist and a psychologist) 
in May 2003.  The examination report was completed by the 
psychiatrist, who noted that the claims file was not 
available for review.  In a June 2003 addendum, the VA 
psychologist noted that he had reviewed the claims file, and 
opined that "The history of psychiatric treatment before and 
during active duty reveals that the veteran most likely had a 
pre-existing mental disorder that was acutely exacerbated by 
his service."  

The evidence reflects that the VA psychiatrist did not review 
the claims file before providing her opinion, and such must 
be done prior to Board review.  And, although the VA 
psychologist stated that he had reviewed the claims file, he 
also referred to pre-service psychiatric treatment, and in-
service psychiatric treatment.  The Board finds no evidence 
of psychiatric treatment prior to or during service.  Service 
medical records include one record of a psychiatric 
evaluation, but do not reflect psychiatric treatment.  Hence, 
the Board finds that additional clarification is needed from 
the VA examiners who conducted the May 2003 examination and 
June 2003 addendum.  38 U.S.C.A. § 5103A (West 2002).  If the 
VA examiners who conducted the May 2003 VA examination are 
unavailable, the RO should schedule the veteran for another 
VA examination regarding the etiology of any current 
psychiatric disorder.  

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).



In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should forward the claims file 
to the two examiners who performed the 
May 2003 VA examination and June 2003 
addendum.  They should be asked to review 
the claims file, and their medical 
opinion should reflect that this was 
done.  
The Board notes that there are no medical 
records of psychiatric treatment prior to 
or during service.  Service medical 
records include one record of a 
psychiatric evaluation, but do not 
reflect psychiatric treatment.

The examiners should be asked to opine as 
to the etiology of any current 
psychiatric disorder (as distinguished 
from any current personality disorder), 
and to answer the following questions.  
The opinions provided should be based on 
a review of the record and sound medical 
principles, and not based solely upon the 
history provided by the veteran.  The 
examiners should also provide a rationale 
for the conclusions reached.

a.  The examiners should indicate whether 
any current psychiatric disorder clearly 
existed prior to service.  

b.  If yes, the examiners should opine as 
to whether it is at least as likely as 
not (50 percent probability) that the 
severity of any such disorder was 
permanently increased during service, and 
if so, whether any such increase was due 
to the natural progress of the disorder.  

c.  If the examiners determine that it is 
not likely that any current psychiatric 
disorder existed prior to service, they 
should opine as to whether it is at least 
as likely as not (50 percent probability) 
that any such disorder resulted from 
service.

3.  If the examiners who performed the 
May 2003 VA examination are unavailable, 
the RO should schedule the veteran for 
another VA psychiatric examination to 
determine the etiology of any current 
psychiatric disorder.  The examiners 
should review the claims file, and the 
examination report should reflect that 
this was done.  The examiners should 
respond to the questions listed in 
paragraph 2, above.

4.  The RO should then re-adjudicate the 
claim for a service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


